Rost, J.,

delivered the opinion of the court.
The plaintiff sues to recover wages at the rate of -five dollars per day for services as keeper of a steamer belonging to a succession administered by the defendant.
The defendant does not deny the services, but differs with the plaintiff in relation to their value.
The witnesses examined on the trial stated that the plaintiff’s services were worth from six to eight dollars per day; the judge did not believe them, but, knowing that the same services could be obtained from other persons for three dollars per day, gave judgment in favor of the plaintiff at tha.t rate; being dissatisfied, he appealed; and if has been contended for him, in this court, that the judge was bound to allow him five dollars per day, agreeably to the prayer of his petition, because all the witnesses had stated that his services were worth from six to eight dollars.
We have neither the power nor the wish to compel judges to believe the witnesses examined before them in the trial of causes. If, in this instance, the judge knew, of his own knowledge, that, the witnesses were not telling the truth, he could not believe them; and the case stood before him as if, no evidence being adduced, he had allowed the plaintiff the usual compensation in such cases, an allowance which he can always make with the consent of the curator.
The reasons which induced the judge of the Probate Court to disregard the testimony of the witnesses, as well as the fact itself that he did disregard it, have great weight with us. We are satisfied that the compensation was ample, and that the plaintiff has no reasonable ground of complaint against the judgment.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be affirmed, with costs.